Citation Nr: 0418829	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disability.  

2.  Entitlement to an increased rating for fracture of the 
right tibia, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for a fracture of 
the right pelvis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1943 to February 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In January 2003, the Board found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a low back disability.  The Board 
then undertook additional development on the issue of 
entitlement to service connection for a low back disability 
as well as for the increased rating issues noted on the first 
page of this decision.  In June 2003, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  

The issues of entitlement to service connection for a low 
back disability to include as secondary to service-connected 
disability and of entitlement to a compensable evaluation for 
fracture of the right pelvis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's fracture of the right tibia is manifested 
by complaints of pain.  He has painless motion of the knee 
from 0 to 140 degrees with no effusion. 

3.  Motion of the right ankle is from 20 degrees to 30 
degrees with some swelling and no tenderness.  X-rays show 
complete union of the fracture of the tibia and fibula with 
no loose motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fracture of the right tibia and fibula have not been met.   
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5262-5263 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, a substantially complete application was 
received in June 2001.  Thereafter, in a rating decision 
dated in June 2002, the RO denied the veteran's claim.  Only 
after that rating action was promulgated did the AOJ, in June 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ after a remand by the 
Board and prior to certification of the appellant's case back 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case 
(SSOC)] was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.   Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
her or his claim.  The veteran was sent a letter from the RO 
in December 2001, which informed him of the information 
needed from him and what he could do to help with his claim.  
Another letter was sent to him in June 2003 which fully 
explained VA's duties, the veteran's duties, and the evidence 
necessary to substantiate the claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes recent orthopedic 
examinations of the veteran.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the June 2003 letter sent to the veteran from 
the RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's disability is rated as 10 percent disabling 
under Diagnostic Codes 5262-5263.  Under Diagnostic Code 5262 
for impairment of the tibia and fibula, a 10 percent 
disability rating is assigned for slight impairment of the 
knee or ankle.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate knee or 
ankle disability.  A 30 percent disability rating requires 
marked knee or ankle disability.  Under Diagnostic Code 5263, 
a genu recurvatum disorder with objective demonstration of 
weakness and insecurity in weight bearing is evaluated as 10 
percent disabling.  That is the highest rating assignable 
under Diagnostic Code 5263.  However, other potentially 
applicable Diagnostic Codes may be considered.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  Ankylosis of the knee, with a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees, contemplates a 30 percent evaluation under 
Diagnostic Code 5256; in flexion between 10 and 20 degrees is 
evaluated as 40 percent disabling; in flexion between 20 and 
45 degrees is evaluated as 50 percent disabling; and with 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more is evaluated as 60 percent disabling.  A 
dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.  38 
C.F.R. Part 4, Diagnostic Codes 5256, 5257, 5258, 5259 
(2003).   

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and 30 percent disabling when leg 
flexion is limited to 15 degrees.  In addition, limitation of 
flexion to 60 degrees is required for a noncompensable 
evaluation to be assigned under these criteria.  Similarly, 
limitation of leg extension is evaluated as 10 percent 
disabling under Diagnostic Code 5261 when leg extension is 
limited to 10 degrees; as 20 percent disabling when leg 
extension is limited to 15 degrees; as 30 percent disabling 
when extension is limited to 20 degrees; as 40 percent 
disabling when extension is limited to 30 degrees; and as 50 
percent disabling when extension is limited to 45 degrees.  
Where extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  Slight knee or ankle disability 
resulting from impairment of the tibia or fibula is evaluated 
as 10 percent disabling under Diagnostic Code 5262; a 
moderate knee or ankle disability is evaluated as 20 percent 
disabling; a marked knee or ankle disability is evaluated as 
30 percent disabling; and a disability productive of 
nonunion, with loose motion that requires a brace is 
evaluated as 40 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Codes5260, 5261, 5262 (2003).  

Moderate limitation of motion of either ankle may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion. 38 C.F.R. Part 4, Code 5271 
(2003).  Under Diagnostic Code 5272, the maximum disability 
rating available is 20 percent and that requires ankylosis of 
the subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  38 C.F.R. 
Part 4, Diagnostic Codes 5272, 5273, 5274 (2003).  

Normal flexion of the knees is 1409 degrees and normal 
extension is to 0 degrees. 38 C.F.R. § 4.71, Plate II.  The 
normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II, (2003).  

The report of the veteran's VA compensation and pension 
examinations, as well as X-ray studies, do not reflect that a 
greater rating is warranted for the veteran's disability.  

On VA examination in May 2002, the veteran complained of 
right leg stiffness and right calf pain.  He reported having 
occasional locking and right knee giving out.  He stated that 
he had flare-ups after 30 minutes or more of activity, and 
that he therefore has to stop the activity and limit himself 
to activities of daily living only.  Examination showed no 
deformity, angulation or shortening of the extremity.  There 
was no malunion or loose motion of the joint and no 
tenderness.  There was no ankylosis.  Motion of the knee was 
from 0 to 130 degrees, with no pain.  There was no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance.  X-rays of the right knee showed no fracture or 
joint effusion with evidence of an old fracture of the mid to 
distal right tibia with no acute process, and possible 
chondromalacia of the medial meniscus and extensive vascular 
calcification and mild bony demineralization.  The diagnosis 
was, healed fracture of the right tibia and possible 
chondromalacia of the medial meniscus and extensive vascular 
calcification and mild bony demineralization.  On addendum, 
in May 2002, the veteran reported having pain, weakness, 
locking and stiffness in the right knee.  He stated that cold 
weather bothered him, as well as increased weight-bearing 
activities.  Flexion of the knee was from 0 to 130 degrees.  
There were no abnormal varus or valgus positions noted and no 
medial or lateral motion.  

The veteran was examined by VA in March 2003.  The claims 
file was reviewed.  The veteran complained of pain in his 
knee.  Examination of the knee showed that the knee was 
painless and there was painless motion from 0 to 140 degrees.  
There was no effusion.  Motion of the right ankle was 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  
The ankle was slightly swollen with no point of tenderness.  
Measurement of the lower extremities showed a 1.5-cm 
discrepancy which the examiner stated did not give the 
veteran any problem.  It was noted that the veteran stated 
that he definitely did not feel any discrepancy at all.  The 
examiner noted that X-rays showed complete union of the 
fracture of the tibia and fibula.  It was stated that there 
was no loose motion and no brace was required.  It was stated 
that the veteran did not have any weakened movement of the 
knee or of the ankle, and that he did not present with excess 
fatigability or incoordinated movement of the right knee.  X-
rays were noted to show very mild degenerative arthritis of 
the knee.  It was noted that alignment of the right lower 
extremity was comparable to the left.  The pertinent 
diagnosis was, mild to moderate degenerative arthritis of the 
right knee joint.  

The evidence does not show ankylosis, laxity, subluxation or 
instability of the right knee.  The evidence also does not 
establish a dislocated semilunar cartilage disability.  While 
slight limitation of flexion of the right knee was shown in 
May 2002, recent examination shows no limitation of motion of 
the right knee.  There is no showing of tibia or fibula 
impairment.   

Based on the evidence, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, or 5261 do not apply to the facts of this case in 
order to support a rating beyond 10 percent.  In addition, 
there is no evidence that would support an increased 
evaluation for any impairment of the ankle.  There is no 
showing of ankle ankylosis, marked limitation of motion, 
malunion or astragalectomy.  38 C.F.R. Part 4, Diagnostic 
Codess, 5270, 5271, 5272, 5273, 5274 (2003).  

Based on the evidence of record, there is no showing of 
impairment that is more than slight.  Essentially, the 
evidence shows the right ankle to be slightly swollen and 
motion of the ankle and the knee to be no more than slight.  
Absent manifestations warranting an increased evaluation as 
noted above, the veteran's claim must fail.  

In evaluating the appellant's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  DeLuca.  As regards the joints, factors 
to be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  In this case, the objective medical evidence does 
not indicate that the veteran has painful motion, weakened 
movement or excess fatigability.  The Board finds that the 10 
percent evaluation currently in effect is proper given the 
objective findings, and would encompass any functional 
impairment experienced by the veteran.  

The Board has considered all of the applicable evidence 
relating to the veteran's disability, and has considered all 
applicable Diagnostic Codes; the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59; and the holdings in DeLuca v Brown, 6 Vet. 
App. 321 (1993).  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by X-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Under Hicks v. Brown, 8 Vet. App. 417 (1995), The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") noted that Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with X-ray evidence of degenerative changes and 
objective demonstration of painful, but not compensably 
limited motion, the limitation of motion due to pain must be 
taken into consideration in the determination of whether, and 
to what degree, the limitation is compensable.  

In this instance, while arthritis of the right knee has been 
shown, as noted in the VA examination reports of May 2002 and 
March 2003, motion of the knee was painless.  Thus, motion of 
the knee is not limited by objective evidence of pain, and 
thus a separate rating for arthritis is not warranted. 
 
The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2003), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2003).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for a fracture of the right tibia is 
denied.  


REMAND

The veteran seeks service connection for a low back 
disability and an increased evaluation for a fracture of the 
right pelvis. 

The record shows that initially the claim for service 
connection stemmed from an attempt by the veteran to reopen 
his claim of entitlement to service connection for a low back 
disability.  The Board found in January 2003 that new and 
material evidence had been received to reopen the claim.  
That evidence was a statement by a diagnosis provided by a VA 
examiner that found arthalgia of the lower back secondary to 
an unnatural gait.  On VA examination in March 2003, a VA 
examiner found that the veteran's arthritis of the 
lumbosacral spine was related to age and not to the fracture 
that he sustained.  

The veteran was not advised by the RO in the statement of the 
case or the supplemental statement of the case, concerning 
the laws and regulations relating to secondary service 
connection, or what the evidence must show to sustain a claim 
based on secondary service connection, to include aggravation 
by a service connected disability.  See, 38 C.F.R. § 19.29(b) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

As to the service-connected pelvic fracture, the compensation 
and pension examination does not provide the medical evidence 
necessary to evaluate the disability under the applicable 
Diagnostic Codes.  On this point, the Board notes that during 
the pendency of the veteran's claim the criteria for 
evaluating spinal disabilities was significantly revised.  
Diagnostic Code 5294 had provided that sacro-iliac injury be 
assigned a 10 percent disability rating if there was 
characteristic pain on motion.  A 20 percent evaluation was 
assigned if there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in the 
standing position.  A 40 percent evaluation was assigned for 
severe injury with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Effective September 26, 2003, the rating scheme applicable to 
spinal disabilities was revised.  68 Fed Reg 51454-51458 
(August 27, 2003).  Now, The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent evaluation.  

Under this newly revised regulatory scheme normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Each measurement of 
motion is to be rounded to the nearest five degrees.  68 Fed. 
Reg. at page 51457.  

The March 2003 VA examination report does not indicate the 
combined range of motion.  While flexion, extension and 
lateral bending are given, left and right rotation were not 
documented.  Thus another VA examination is required to 
adequately evaluate the veteran's pelvic fracture disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that any additional 
notification or development action 
required by the regulations implementing 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed. 38 C.F.R. § 3.159.  
The RO is advised that the veteran should 
given notice regarding the evidence 
necessary to sustain a claim for 
secondary service connection to include 
aggravation by a service-connected 
disability.  

2.  The RO should provide the veteran VA 
orthopedic examination to assess the 
severity of the veteran's service 
connected right pelvic fracture and to 
evaluate his low back complaints. The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  
 
All indicated tests, including X-rays 
should be performed.  The examiner should 
assess the severity of the veteran's 
service-connected pelvis fracture to 
include commenting on if there are muscle 
spasms or marked limitation on forward 
bending, loss of lateral spine motion, or 
narrowing or irregularity of joint space.  
Range of motion studies should be 
conducted and reported in degrees.  The 
examiner must measure flexion, extension, 
left and right lateral flexion and left 
and right rotation.  The examination 
should include an assessment of 
functional limitation resulting from 
pain, weakness, fatigability, loss of 
endurance or incoordination.  Any hip 
disability evident from the pelvis 
fracture should also be described in 
detail.  In addition, the examiner should 
describe any low back disability found to 
include whether it is at least as likely 
as not that any low back disability found 
is related to the veteran's service-
connected fracture of the right tibia or 
his service-connected fracture of the 
right pelvis.  Complete rationale must be 
provided for any opinions or conclusions 
drawn.  

The RO must make the claims file 
available for the examiner's review in 
conjunction with the examination and the 
examiner must indicate in the examination 
report that this has been accomplished.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).  

4. After all of the above development has 
been completed, the RO should again 
review the record.   If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) that includes consideration 
of the new criteria for evaluating spinal 
disabilities that became effective 
September 26, 2003 and given the 
opportunity to respond.  The SSOC must 
also included the laws and regulations 
relating to secondary service connection 
to include aggravation by a service-
connected disability.  

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



